COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Renn Martin v. The State of Texas

Appellate case number:     01-19-00673-CR

Trial court case number: 1535719

Trial court:               338th District Court of Harris County

        Appellant’s counsel has filed a motion requesting that we “abate this Appeal,” stating that
appellant sent counsel a written request to abate the appeal. Appellant’s written request to counsel
is attached to the motion. The motion to abate is denied. The attachments to the motion suggest
that appellant is requesting a voluntary dismissal of the appeal. If appellant seeks dismissal of the
appeal, counsel must file a motion signed by both counsel and appellant requesting voluntary
dismissal under Rule 42.2 of the Texas Rules of Appellate Procedure.
       It is so ORDERED.

Judge’s signature: ___/s/ Gordon Goodman____
                               Acting individually


Date: ___January 30, 2020_____